352 S.W.3d 420 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Ronald D. HEYL, Defendant/Appellant.
No. ED 95951.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
Kent Denzel, Assistant Public Defender, Columbia, MO, for Defendant/Appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Ronald D. Heyl, appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of section 569.020 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court sentenced him to twenty-five years' imprisonment for robbery and ten years' imprisonment for armed criminal action, to be served concurrently. No error of law appears, and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).